IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30355
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       FREDDIE FRANCIS, JR,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-20028-9
                       --------------------
                          October 9, 2001

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Freddie Francis, Jr., appeals the district court’s denial of

his 18 U.S.C. § 3582(c)(2) motion to reduce sentence based on

Amendment 591 to the Sentencing Guidelines.      See U.S.S.G. App. C,

Amendment 591 (effective Nov. 1, 2000).       Francis contends that

Amendment 591 should be applied in his case because his base

offense level was determined based on uncharged conduct that did

not represent his offense of conviction.

     The provisions of Amendment 591 do not lower the guidelines

range applicable to Francis and do not apply to the determination

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of the base (or specific) offense levels within the applicable

offense guideline section or to any consideration of relevant

conduct.   Accordingly,   the   district   court   did   not   abuse   its

discretion in denying Francis’ motion.         See United States v.

Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997); United States

v. Shaw, 30 F.3d 26, 28 (5th Cir. 1994).           The judgment of the

district court is AFFIRMED.




                                  2